Mrs. B. B. Sapp
     Diractor and Exaoutive Sacreta'ry
     Teacher Retirament System or Texas
     Auatin, Texas       Opinion Wo. V-06




                                                                         I

                                                                     :   :‘,

     Dear Mrs. Sapp:                        :
                We are in reoeipt or your'raqnest r0r our opin-
     ion on the hereinabove oaptioned matter, and we quote
     rr0m, your latter as miow8:.
                "We have Borneteachers in Texas who'have beon
           holding eligible positions since the inception of
           the Retirement System. They did not know their
           peaitioa war eligible until reoent data.
.,   .~        ,r* * *         ',
                 *I aa now confronted with the question, if a
           person was holding fan eligible position in 1937-3g
           and did not realize that it,waa eligible, and now
           t,bs eligibility ia being made k:nown to such employee,
           aould such maployee be given the right of signing a
           waiver aueh aa was orrered employees in the first 90
           daya of the 1937-36 sahool term, or must they comply
           with House Bill 6027 If the answer is that employ-
           ees must conform to the regulations as prescribed in
           House Bill 602, would employees who are just now ba-
           ing informed that they hold eligible positions have
           to make their payments, or deposits, retroactive
           to August 31, 1943, or could they begin now making
           deposits and have the status of a beginning teacher?
                                         \:.
                 "The employees in question were holding eligible
          -positions in 1937-38 but have not been inrowed until
           recently of the eligibility or their positions."


                                                      ?
Mrs. B. B. Sapp, Page.2        I.


Subdivisibn (11, Section 3, Artiole 2922-1, reads as
 r0iiow6 :
            "All persons who are teachers on the date as
       of which the Retirement System is established shall
      become members as of that date as a condition of
       their employment unless within a period of ninety
       (90) days after Septamber 1, 1937, any such teacher
       shall file with the State Board of Trustees on a       ! .
       form prescribed by snoh Board, a notice'of his el-
       ectionnot to be,covered inthe membership of the        /
      Systemand a, duly executed waiver of all present
       and prospective benef'itswhich would otherwise in-
      .ure tohim onaccount of his partioipat.ion, in the
      .'RetirementSyat,em.:"
           Paragraphs',   Section 8, Article 2922-1, V.A.
C.S., (Paragraph ,(c),Sec. 8, H. ,B. 602, Acts of the,Reg-
ular Session, 47th Leg., 1943),.readsas follows:
           "Any member of the Teacher Retirement System
      rrom whose sala,ryprior tomAugust 31, 1943, a deduc-
      tion or deductions have not been made, but which
      should have been made, in accordance with the pro-:
      visions of this Aot,.mag elect to pay such sums
      that should have been deducted, on such terms as
      are determined by the State Board of Trustees,
      and thus ,receivethe credit for prior service and
      membership service to which the member may be en-
      titled for teaohing under the proviaiou of this
      Act prior to August31, 1943, or not to pay such
      sums and thus aaquire the status of a beginnina
      teacher as of September 1, 1943, or ii s&fd member,
      fanot teachirv at that'time. ~aCot.the date when
      the member res&es teaohing under theAct.    Pro-
      vided, the provisions of this Act shall-anpfinly
      to deductions which should have been made Promsal -
      aries of teachers prior to August 31, 1943:,and to
      -,
      PO other time,: (Irpkarlr  added)

           We call your attention to the fact that in ac-
 cordance with the provisions of Paragraph 1, Section 3,
 Article 2292-1, supra, that teachers electing not.to be-
 come members of the Retirement Srstem rust have signed'
 proper waivers "within a p~eriodol 90 days after Septem-
 ber 1, 1937.'~ From reading ydur request, woe assume that
 the teachers inquired about have never executed wJ,vers
 and that they have held eligible positions in the Teaah-
 er Retirement Systamsiaca September, 1937'. tl'       .-:'
Pm.   B. B. Sapp, Page 3       .:

                               0
          In dOmid8rind  your inquiry, it beaomes neceb-
sary that we look to the provisions of H. B. 602, aupra,




reading of this portion ~of the statite'you can see that
the teachers may eleot to,pay all delinquent payments
from September, 1937, or they may elect not to pay any
delinquent sum to the Teacher Retirement System prior to
August 31, 1943, and thus acquire the status  of a be-
ginning teacher as of September 1, 1943, and make their
delinquent deposits from ,thatdate to the present time.
In other words, an eleotion was given to a member com-
ing within the terms of Paragraph (c) to become a teach-
er either a$ of the effeotive date of the Aot or as of
September 1, L943. The proviso clause of said paragraph
shows clearly that ,sucha teacher could not become a "be-
ginning teacher" after September 1, 1943.
          In view of the foregoing, it is our opinion that
the teachers who have been holding eligible positions
since the inception of the Retirement System (September,
1937) must conform to the regulations prescribed in Par-
agraph (c), Section 8, H. B. 602, supra, and it is our
further opinion that said teachers may make their delin-
quent payments retroactive to September, 1937. or they
may elect to make their delinquent oayments retroactive
to September 1, 1943, amit ,innojevent can said teachers,
under the assumea faota, make depoeits now and occupy
the status of bleginningteachers as or a time later
than September 1, 1943.
                           SUMMARY
           (1) Teachers who have held eligible posi-
      tions in the Teacher Retirement System since its
      inception may mke their delinquent payments from
      September 1, 1937, to date and become beginning
      teachers aa of September 1, 1937, or
                                                                                   ..

                                      ‘I
           Ym.   B. B.   Sapp   -   Pas*   4



                        (2) They may elect $0 make their delinquent
                payment8 retroactive to September 1, 1943, and be-
                come ,beginningteachers a8 of that date.
                                         I
                        (3) In no event aan said teachers oooupy the
             ‘i.stetue of beginning teaahera as oi a time later
                than September 1, 1943, Paragraph (a), Section 8,
              .,Artiole    2933-l,,V.A.C.~S.   /

                                                    V-Y      truly yorrr
                                               AlTOm        cIsl4EBIL
                                                                    OF TEXAS


                                               BY      (p   c*J3--4J?          ’
                                                        a. C. Davis, Jr.
t    ~_
                                                        Aseistin$


                                               APPRO-        JAR., 17, 1947


    I ~,
                                               AWOE&t?EYKENE)?AL’
                 :
                         .~




           JCD:~jrb
           Approved Opinion Committee
                 By BWB
               chainuan